Citation Nr: 0019614	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  91-48 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, variously diagnosed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, C.M.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January to May 1963, 
from April to June 1964, and from June 1975 to September 
1986.  This appeal arises from a December 1989 rating 
decision of the Department of Veterans Affairs (VA), 
Anchorage, Alaska, regional office (RO).  

In September 1992, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a rating action of August 1996 continued the prior denials.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not shown in service 
and a psychosis was not noted within a year following the 
veteran's separation from his last period of service; there 
is no competent medical evidence of a nexus between any 
currently diagnosed psychiatric disorder and any incident of 
service.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for a 
psychiatric disorder is plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim that is shown to be 
not well grounded.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well grounded 
claim to service connection for a psychiatric disorder.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  Service connection for a psychosis may be 
established if it is shown to be present in service or 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (1999).  The regulations also state 
that a personality disorder is not a disability for which 
service connection may be granted. 38 C.F.R. § 3.303(c) 
(1999).

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

The Board is aware that in its previous remand an indication 
was made that the veteran's claim was well-grounded.  
However, the procedures in place in 1992 routinely found 
claims well-grounded as a matter of course.  Subsequent 
caselaw has refined the concept significantly.  "Although the 
claim need not be conclusive, the statute [§ 5107] provides 
that [the claim] must be accompanied by evidence" to be 
considered well-grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In order for a claim for service connection 
to be well grounded, there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Alternatively, the 
third Caluza element can be satisfied under 38 CFR 3.303(b) 
(1999) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issues 
of service connection for a psychiatric disorder under the 
current standards, the Board concludes that the veteran's 
claim for service connection for that condition is not well 
grounded.

The service medical records show a complaint of nervousness 
in December 1977.  This was noted to be the result of adult 
situational stress.  The veteran's "over 40" examination in 
January 1986 noted normal psychiatric findings.  

Private psychological evaluation in June 1988 found 
depression and chronic anxiety disorder.  A private 
psychiatric examination that same month found that the 
veteran was possibly suffering from a physical organic 
process causing deterioration of the brain.

In April 1989, the veteran was accorded a general medical 
examination for compensation and pension purposes.  The 
diagnoses included "probable major psychiatric disease - 
possible psychosis with paranoia, hallucinations, and/or 
panic/anxiety attacks."  A psychiatric evaluation conducted 
that same day diagnosed adjustment disorder with anxious 
mood, and personality disorder, not otherwise specified.  The 
examiner noted that the veteran's anxiety appeared to be 
largely situational in nature, stemming from financial 
pressures, unemployment and family conflict.  

A private psychiatric evaluation conducted in May 1989 
diagnosed atypical anxiety disorder, rule out organic anxiety 
syndrome.  A private neurological examination report in July 
1989 described the veteran as quite demented, with 
Huntington's chorea suspected.  However, subsequent magnetic 
resonance imaging (MRI) did not show any demonstrable 
intracranial lesions.  Private psychiatric evaluation in 
August 1991 diagnosed anxiety disorder and organic mental 
disorder not otherwise specified.  A statement of contacts 
dated in January 1993 from the veteran treating social worker 
indicated that the veteran had been seen at the Langdon 
Clinic since 1989 for problems with stress, that he had 
improved in recent years, and that "it appears to me that 
these problems were problems for him while he was in the 
military."

The available objective medical evidence shows no treatment 
for a chronic psychiatric disorder during the veteran's 
periods of active duty.  The veteran's current psychiatric 
disorder, which has been variously diagnosed, was first 
demonstrated more than one year following his separation from 
his last period of service, and it has not been medically 
associated with any incident of service.  The statement of 
the social worker in 1993 that the veteran may have had 
problems with stress in the military is based on the 
veteran's reported history rather than any first-hand 
knowledge, and in any case would not be evidence of a nexus 
between the currently diagnosed disorder and his periods of 
active duty.

The veteran's lay statements and hearing testimony, and that 
of his wife and acquaintances, to the effect that his claimed 
disorder began during service are not supported by objective 
medical evidence and are not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  His own statements as to medical 
diagnoses are not competent to render his claim well-
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
the absence of objective medical evidence to support the 
veteran's contentions, his claim is not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran's current psychiatric 
disorder(s) originated during or resulted from any incident 
of active service.  Based upon the foregoing, the Board 
concludes that he has failed to meet his initial burden of 
presenting evidence that his claim for service connection for 
that disability or those disabilities are plausible or 
otherwise well-grounded.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Under these circumstances, the claim is 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

